PROMISSORY NOTE

$221,810.00

As of January 1, 2003

FOR VALUE RECEIVED, the undersigned, Diversified Corporate Resources, Inc., a
Texas corporation ("Maker"), having its principal place of business at 10670 N.
Central expressway, Suite 600, Dallas, Texas 75231, hereby promises to pay to
the order of Gary E. Kane ("Payee"), at 5170 Campus Drive, Plymouth Meeting, PA
19462, or at such other place as the holder hereof may from time to time
designate in writing, the principal sum of Two Hundred Thousand Eight Hundred
Ten and No/100 Dollars ($221,810.00), in lawful money of the United States of
America. In addition to said principal sum, Maker also agrees to pay interest on
the unpaid amount thereof computed from and after the date of this Note until
maturity at the rate of twelve and one-half percent (12.5%) per annum (herein
called the "Rate"). In no event shall the Rate exceed the maximum rate of
non-usurious interest allowed from time to time by law as is now, or to the
extent allowed by law as may hereafter be, in effect (herein called the "Highest
Lawful Rate"), with adjustments in the Rate due to changes in the Highest Lawful
Rate, to be made on the effective date of any applicable change.

The unpaid principal balance of and interest on this Note shall be due and
payable in full on or before June 30, 2004 (herein such date is referred to as
the "Maturity Date"). Prior to the Maturity Date, accrued and unpaid interest on
this Note shall be paid as follows: (a) fifty percent (50%) of the accrued and
unpaid interest to March 15, 2003 shall be due on March 24, 2003, (b) all
accrued and unpaid interest to April 15, 2003 shall be due on April 15, 2003,
and (c) thereafter accrued and unpaid interest shall be paid in monthly
installments on the first day of each month commencing May 1, 2003, and
continuing each month thereafter until the Maturity Date. Commencing April 1,
2003, until this Note is paid in full, the Maker shall make monthly installment
payments with respect to this Note, with the amount of each monthly installment
due in the first day of each month and to be in the following amounts:

(i) the installment payment due on April 1, 2003, shall be $2,000.00, and (ii)
each installment payment thereafter shall be equal to the greater of $2,000.00,
plus accrued and unpaid interest on the Note, or the amount permitted to be paid
to Payee, under the Greenfield Formula, as defined in that certain Amended and
Restated Forbearance and Amendment Agreement, dated as of January 1, 2003 (the
"2003 Amendment Agreement") between the Maker and the Payee, plus accrued and
unpaid interest on this Note. In addition, in the event of a Significant Event
(as defined in the 2003 Amendment Agreement), the Maker is obligated to make a
prepayment of the of this Note, at the time and to the extent specified in the
2003 Amendment Agreement.

This Note may be prepaid in whole or in part at any time, or from time to time,
without premium or penalty. All principal which remains in arrears after its
respective due date, shall bear interest until paid at the maximum rate
permitted by 2003 Amendment Agreement. Notwithstanding anything herein to the
contrary, the rate of interest payable by Maker shall not, in any event, exceed
the Highest Lawful Rate.

It is especially agreed that if there is an event of default (as defined in the
2003 Amendment Agreement), the entire unpaid principal balance, plus all accrued
and unpaid interest due and owing on this Note, shall become and be due and
payable forthwith without demand, notice of default or of intent to accelerate
the maturity hereof, notice of nonpayment, presentment, protest or notice of
dishonor, all of which are hereby expressly waived by Maker.

Maker waives presentment for payment, notice of nonpayment, protest, demand,
notice of protest, notice of intention to accelerate, notice of acceleration and
dishonor, diligence in enforcement and indulgences of every kind, and hereby
agree that this Note may be extended and re-extended and the time for payment
extended and re-extended from time to time without notice.

If the principal balance, plus any accrued and unpaid interest due and owing on
this Note, is not paid when due and payable and is placed in the hands of an
attorney for collection, or suit is filed hereon, or proceedings are had in
probate, bankruptcy, receivership, reorganization, arrangement or other legal
proceedings for collection hereof, Maker agrees to pay Payee its reasonable
collection costs, including a reasonable amount for attorneys' fees, but in no
event to exceed the maximum amount permitted by law. Maker shall be directly and
primarily liable for the payment of all sums called for hereunder, and Maker
hereby expressly waives bringing of suit and diligence in taking any action to
collect any sums owing hereon and in the handling of any security hereunder, and
Maker hereby consents to and agrees to remain liable hereon regardless of any
renewals, extensions for any period or rearrangements hereof, with or without
notice, from time to time, before or after maturity.

This Note has been executed and delivered in and shall be construed in
accordance with and governed by the laws of the state of Texas.

Maker has duly executed this Note as of the day and year first above written.

Diversified Corporate Resources, Inc.

By: /S/ J. Michael Moore
J. Michael Moore, Chairman and Chief Executive Officer